DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 is missing a verb. Appropriate correction is necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 22 recite the first and second holding elements are connected via a respective connecting rod. This limitation recites one connecting rod, but the term respective implies two connecting rods since there are two holding elements. Thus, the one single connecting rod can be respective to both the first and second holding elements. Please clarify.
Claims 7 and 22 further recites a piston that is guided in an axis of symmetry. An axis of symmetry is an imaginary line. It is unclear how an imaginary line can physically guide or direct a piston. However, the piston can be guided in a direction along the axis of symmetry. Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 205852578 abstract). Zhou discloses a positioning device comprising a first holding element (left limb, i.e. 1) with a first recess and a second recess, a second holding element (right limb, i.e. 2) arranged in a region of and faces the first and second recessed, wherein the first and second holding elements are configured and arranged movably about respective axes with respect to each other so that movement towards each other encloses a glass tube in each of the first and second recesses and between the holding elements, the first recess being closer to the respective axes than the second recess (figure, abstract). 
Regarding claim 2, the first and second holding elements are considered limbs of a clamp.
Regarding claim 3, the first and second holding elements are mirror symmetrical with respect to one another (figure).

Regarding claim 4, the first and second holding elements are configured so that movement of the first and second holding elements is mirror symmetrical with respect to one another, i.e. toward and away from each other (figure).
Regarding claim 8, the first and second recesses are indentations (figure).
Regarding claim 9, the indentations for a guide for tubular structures of identical diameters (figure)
Regarding claim 10, the second holding element further comprises the first and second recesses (figure).
Regarding claim 11, the first and second holding elements each comprise an inner side having the first and second recesses, the inner sides forming a straight line, at least between the first and second recesses (figure).
Regarding claim 12, Zhou teaches the positioning device is used for a hot forming machine, such as a melting crucible (abstract).
Claim 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (DE 19506457 abstract). Hofmann teaches a positioning device comprising a first holding element (left limb, i.e. 4) with a first recess 5 and a second recess 6, a second holding element (right limb, i.e. 3) arranged in a region of and faces the first and second recessed, wherein the first and second holding elements are configured and arranged movably about respective axes with respect to each other so that movement towards each other is capable of enclosing a glass tube in each of the first and second recesses and between the holding elements, the first recess being closer to the respective axes than the second recess (figure, abstract). 
Regarding claims 5 and 6, the first and second holding elements are configured to move with respect to one another in different planes and so that outer edges therefore overlap when moved towards each other (figures 5-6, abstract). 
Allowable Subject Matter
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches first and second holding elements comprising first and second recesses defining tube guides for holding tubes between the opposing recesses, wherein the holding elements are moved about respective rotation axes between open and closed positions. However, the prior art fails to fairly suggest the combination of holding elements secures to a base plate at respective rotation axes that are spaced apart from one another and holding elements configured to allow glass tubes to be moved from the outer tube guide formed by the pair of second recesses to an inner tube guide formed by the pair of first recesses.  The prior art of record teaches the respective rotation axes of the first and second holding elements share the same line, and thus are not spaced apart from one another. The closest prior art is Seibert (DE 2456584, provided for by applicant), who teaches a first holding element comprising a recess and second holding element comprising a recess, the recesses defining a tube guide for holding a tube. Seibert also teaches the first and second holding elements rotatably secured on a base plate at respective axes, wherein the first and second axes that are spaced apart from one another, so that the first and second holding elements move between open and closed position. However, Seibert does not teaches the holding elements are configured to allow glass tubes to move between the holding elements along an axis of symmetry from a first tube guide to a second tube guide, especially since the holding elements form only one tube guide and is lacking a second tube guide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed February 15, 2022, with respect to claim 1 under Ridout have been fully considered and are persuasive.  The rejection of claim 1 under Ridout has been withdrawn. 
However, Applicant's arguments regarding Zhou and Hofmann are not persuasive. In both, the first holding element rotates about a rotational axis, and the second holding element rotates about a rotational axis, thus each of the elements have respective rotational axes. The claim is not limited to exclude the respective axes being the same line.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741